DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki (US 2005/0021200) in view of Ohmura et al. (US 20020103583).
Regarding claims 1 and 14, Taki teaches:
a processor (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21) configured to: 
determine that a vehicle warning light has been activated (figs. 1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least fig. 4A, [0054]-[0059] discuss recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, steps S12 S13);
determine a cause of the warning light, based on vehicle data associated with the cause obtained from a vehicle network; 

present the explanatory information via a vehicle display; 
 (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred);
present an option in conjunction with the explanatory information (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information);


Taki does not explicitly teach:
the option includes a troubleshooting option; and 
responsive to selection of the troubleshooting option, present a process for troubleshooting the system;
Ohmura et al. teaches:
also teaches determine that a vehicle warning light has been activated (at least [0113] discuss selecting “Warning Light ON”);
the option includes a troubleshooting option; and 
responsive to selection of the troubleshooting option, present a process for troubleshooting the system;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] read on present a process for troubleshooting a system causing the warning light, discuss “a first example of the remote troubleshooting using the trouble site pinpointing 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with determine that a vehicle warning light has been activated, the option includes a troubleshooting option; and responsive to selection of the troubleshooting option, present a process for troubleshooting the system as taught by Ohmura et al. for troubleshooting.

Regarding claim 2, Taki teaches:
wherein the processor is further configured to obtain the explanatory information from a remote source (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred, at least [0083]-[0084]);

Regarding claim 3, Taki teaches:
wherein the processor is further configured to obtain the explanatory information from a local vehicular data store (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 

Regarding claim 4, Taki does not explicitly teach:
wherein the processor is further configured to present an option to transfer the process to a mobile device;
Ohmura et al. teaches:
wherein the processor is further configured to present an option to transfer the process to a mobile device;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] read on present a process for troubleshooting a system causing the warning light, discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;  [0138] discuss figs. 9-13 are displayed on detachable display 52;             [0066] discuss “The display 52 can be detached from the vehicle”;     [0093] discuss “FIG. 6 is an initial screen that appears on the display 52”, [0100] discuss 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with wherein the processor is further configured to present an option to transfer the process to a mobile device as taught by Ohmura et al. for troubleshooting.

Regarding claim 5, Taki does not explicitly teach:
wherein the processor is further configured to transfer the process to a mobile device upon selection of the option to transfer the process to the mobile device;
Ohmura et al. teaches:
wherein the processor is further configured to transfer the process to a mobile device upon selection of the option to transfer the process to the mobile device;
(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] read on present a process for troubleshooting a system causing the warning light, discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program;  [0138] discuss figs. 9-13 are displayed on detachable display 52;             [0066] discuss “The display 52 can be detached from the 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with wherein the processor is further configured to transfer the process to a mobile device upon selection of the option to transfer the process to the mobile device as taught by Ohmura et al. for troubleshooting.

Regarding claim 7, Taki teaches:
a system causing the warning light (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting a schedule-repair option in conjunction with the explanatory information; 
determining at least one repair location for repairing the system;


In addition and in the alternative, Ohmura et al. also teaches:
determining at least one repair location for repairing the system (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with determining at least one repair location for repairing the system as taught by Ohmura et al. for troubleshooting and for servicing.

Regarding claim 9, Taki teaches:
wherein the processor is configured to request identification of the at least one repair location from a remote source (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration 

Regarding claim 10, Taki teaches:
wherein the at least one repair location, received from the remote source in response to the request (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0109] discuss “the vehicle is placed in the automobile dealer for servicing” indicating that from the registration completion notification and the servicing reservation the automobile dealer is known, in particular [0094] discuss control service 21 obtain automobile dealer information);
Taki does not explicitly teach:
wherein the at least one repair location includes a plurality of locations;

wherein the at least one repair location includes a plurality of locations (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0133] discuss auto service shop 12 and parts factory 14; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with wherein the at least one repair location includes a plurality of locations as taught by Ohmura et al. for troubleshooting and for servicing.

Regarding claim 11, Taki teaches:
wherein the processor is configured to send the vehicle data to the remote source with the request for repair location identification (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation 

Regarding claim 12, Taki teaches:
wherein the processor is configured to interact with a vehicle occupant and a remote repair location scheduling system to schedule an appointment for service to provide scheduling assistance (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when 

Regarding claim 13, Taki teaches:
wherein the processor is configured to send the vehicle data to the at least one repair location as part of providing scheduling assistance (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the abnormality notification/explanatory information;                [0086]-[0099] discuss steps S16 to S19 when reservation button 13b is touched, “the automobile dealer which can be reserved “, “The display unit 13 displays the provided registration completion notification on the liquid crystal display. The user can thus check completion of the servicing reservation of the vehicle 10”;   [0094] discuss “control device 21 then checks the business days and business hours of the automobile dealer, and transmits the reservation information to the automobile dealer computer 30”, at least 

Regarding claim 15, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 18, Taki teaches:
request identification of the at least one repair location from a remote source as part of the determining at least one repair location, received from the remote source in response to the request for repair location identification; and 
sending the vehicle data to the remote source with the request for repair location identification (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred;		discuss step S15-S17 touch operation of a reservation button 13b; fig. 10B has a reservation button 13b, other options, and the 
Taki does not explicitly teach:
wherein the at least one repair location includes a plurality of locations;
However, Ohmura et al. also teaches:
wherein the at least one repair location includes a plurality of locations (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0133] discuss auto service shop 12 and parts factory 14; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with wherein the at least one repair location includes a plurality of locations as taught by Ohmura et al. for troubleshooting and for servicing.

Regarding claim 19, the cited portions and rationale of rejection of claim 13 read on this claim.


A non-transitory storage medium, storing instructions that, when executed by a processor, cause the processor to perform a method comprising (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, “navigation ECU 11 is a computer mainly including a CPU, ROM, RAM and the like”, Control center 20 with control device 21) configured to: 
determining that a vehicle warning light has been activated (figs. 1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least fig. 4A, [0054]-[0059] discuss recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, steps S12 S13);
determining a cause of the warning light, based on vehicle data associated with the cause obtained from a vehicle network; 
obtaining explanatory information explaining the cause; 
presenting the explanatory information via a vehicle display; 
 (figs.1-10C, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting an option in conjunction with the explanatory information (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 
a system causing the warning light (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 10A, 10B [0054]-[0086] discuss step S11-S13 vehicle 10 recognizes occurrence of an abnormality in the vehicle 10 by obtaining the lamp illumination information, and transmit alarm lamp illumination information to get the abnormality notification/ explanatory information;     discuss steps S14-S15 vehicle 10 receiving and displaying the abnormality notification/explanatory information in fig. 10B, the abnormality notification/explanatory information says “AN ABNORMALITY MAY HAVE OCCURRED IN THE SYSTEM…”,  [0078] discuss abnormality notification/explanatory information includes abnormality countermeasures information, and the state where the abnormality has occurred);
presenting a schedule-repair option in conjunction with the explanatory information; 
determining at least one repair location for repairing the system;
responsive to selection of the schedule-repair option, providing scheduling assistance with the at least one repair location (figs.1-10c, [0035]-[0134] discuss Vehicle 10 with communication device 14, Navigation ECU 11, ECUs 15-16, Control center 20 with control device 21;   in particular at least figs. 4A, 

Taki does not explicitly teach:
the option includes a troubleshooting option; and 
responsive to selection of the troubleshooting option, presenting a process for troubleshooting the system;
Ohmura et al. teaches:
also teaches determining that a vehicle warning light has been activated (at least [0113] discuss selecting “Warning Light ON”);
the option includes a troubleshooting option; and 

(at least fig. 6 [0092]-[0103] discuss options including at least “Something’s Wrong”;  fig. 9 [0138]-[0153] discuss fig. 9 in response to “When "Something's Wrong" is selected in the screen shown in FIG. 6”; fig. 9 and [0138]-[0153] read on present a process for troubleshooting a system causing the warning light, discuss “a first example of the remote troubleshooting using the trouble site pinpointing program will be explained with reference to FIG. 9”;  figs. 10-13 [0154]-[0161] are more examples of  remote troubleshooting using the trouble site pinpointing program) for troubleshooting ([0092]-[0103]);
also teaches determining at least one repair location for repairing the system (at least figs. 7-8, [0121]-[0122] discuss making service appointment with dealer 10 and the vehicle receives the servicing appointment, [0132]-[0133] discuss making a servicing appointment with auto service 12 and the vehicle receives the servicing appointment; [0155] “By selecting "Search for nearest dealer" in screen M6, the owner can inform the database 20 or auto service shop 12 of the troubleshooting result via the remote troubleshooting server 6 and simultaneously make arrangements for repair”) for servicing ([0121]-[0133]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki with determining that a vehicle warning light has been activated, the option includes a troubleshooting option; and responsive to selection of the troubleshooting option, presenting a process for troubleshooting the system, and determining at least one repair location for repairing the system as taught by Ohmura et al. for troubleshooting and for servicing.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki (US 2005/0021200) in view of Ohmura et al. (US 20020103583) as applied to claim 5 above, and further in view of Bae (US 20050277445).
Regarding claim 6, Taki does not explicitly teach:
wherein the processor is further configured to present a list of connected mobile devices, if more than one mobile device is in connected communication with the processor
However, Bae teaches:
wherein the processor is further configured to present a list of connected mobile devices, if more than one mobile device is in connected communication with the processor (fig. 4-6 [0022]-[0024] discuss microprocessor 515, discuss “the display screen 415, which showed eight (8) separate identification information, corresponds to eight (8) different Bluetooth® enabled phones 440”, discuss “the Bluetooth® hands-free base is turned on and automatically detects all Bluetooth® enabled phones that have been paired with the Bluetooth® hands-free base and lists the identification information on a display screen of the Bluetooth® hands-free base”) to locate the identification information corresponding to phone that the user is looking for ([0022]-[0024]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki in view of Ohmura et al. with wherein the processor is further configured to present a list of connected mobile devices, if more than one mobile device is in connected communication with the processor as taught by Bae to locate the identification information corresponding to phone that the user is looking for.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki (US 2005/0021200) in view of Ohmura et al. (US 20020103583) as applied to claim 5 above, and further in view of Chander et al. (US 20130260723)

the at least one repair location is saved locally on a vehicle as a preferred repair location;
However, Chander et al. teaches:
the at least one repair location is saved locally on a vehicle as a preferred repair location (at least fig. 2B [0041]-[0047] discuss display preferred dealer and route to dealer) for repair appointment ([0041]-[0047]);
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device and method of Taki in view of Ohmura et al. with the at least one repair location is saved locally on a vehicle as a preferred repair location as taught by Chander et al. for repair appointment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664